At the outset, I would like to congratulate His Excellency Mr. Tijjani Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session. I would like to assure him, my brother, of my delegation’s support during this session. I would also like to take this opportunity to commend Her Excellency Ms. Maria Fernanda Espinosa Garces on her term in office as the fourth female President of the General Assembly. I hope that more women will continue to be elected to the post in future in the pursuit of gender parity. I commend her for her excellent work during the previous session. I also want to convey my condolences to the Government and the people of France on the death of former President Jacques Chirac. May his soul rest in eternal peace.
I would like to begin by listening to the voice of silence, the voice of those who cannot speak but who are waiting for the Assembly to take action. As we speak, many are losing their precious lives because we cannot protect them. Many are escaping from countries because we cannot protect them. Many helpless children and women are being trafficked and sold like cargo without value. Many vulnerable children are heads of families or unable to go to school.
As an organization, we have urgent work to do. We are a generation with a place in history, a generation with a mission. And let us remember that time has a way of punishing history. If we do not take the right decisions and actions today, in time they may return to haunt us. The United Nations is an organization with a mission in human history. It was founded on three pillars — peace and security, human rights and development. That is our mission and the burden of our generation. It is our turn to do what is right for humankind and our time to make a difference to humankind. And the United Nations is our ultimate weapon to make a difference to human existence. No matter what happens, we should never, ever lose faith in the Organization. Let us agree with Samantha Power that “whatever its flaws, the United Nations is still the only institution that brings together all the countries of the world.”
This year we have met as an alliance of nations determined to fight a common war. We have declared war on poverty, education inequality and climate change, and we have declared that we will fight for the inclusion of minority nations. The world has enough resources to eradicate poverty and to send every child to school. We have the means to slow climate change and save the planet. All we have to do is to think as one humankind, with one goal, and to pool our resources.
But the trouble with multilateralism is that 1 per cent of the world controls 99 per cent of its resources. It is those who control the planet’s resources who are the real decision-makers for humans’ fate on Earth. That global inequality in decision-making undermines the ability of the United Nations to make the world a better place. Poverty eradication remains an elusive objective of the Sustainable Development Goals. Unfortunately, some members of the Assembly use poverty as leverage for controlling other human beings in other places. Many people around the world struggling in poverty are amazingly hard-working individuals. Many leaders in developing countries strive to improve the lives of their people with the best intentions. We all wish our people well.
Africa is not poor through the will of its people. It is the continent that has suffered in the world’s worst history of exploitation, from slavery through colonialism to the aid regime of the past 60 years. History knows us. We have built empires and cities of the West with our blood, sweat and minerals. Africa has given far more resources to the developed world than it has ever received in aid or philanthropy. Today, the more we strive to build our economies, the more climate change undermines them through disasters and external shocks. And yet the leading architects of climate change are outside the developing countries.
As I speak, poverty thrives in the least-developed countries. Sub-Saharan Africa is one of the worst- affected regions in the world, with more people trapped in poverty than anywhere else on the planet. Africa has a rising population of young people and women, and that booming population of young people and women trapped in poverty is a great danger to the world. Women and children are the worst affected by poverty. Poverty is dehumanizing. It is a tragedy of the people, and in the people’s quest to survive at any cost, poverty is a breeding ground for radicalization in Africa. A radicalized youth in any part of the world poses a threat to every part of the world. That is one of the reasons why we must act collectively and swiftly on poverty. It is why we must empower young people as humankind’s common resource. We can save the world by empowering young people and educating children. The cost of poverty, the cost of radicalized youth and the cost of children bred by ignorance will always outstrip any investment we can make today.
Sadly, there are millions of children across the least-developed countries who cannot access quality education. Many are being left behind by the digital divide. As the United Nations, we therefore cannot claim to be making progress with the 2030 Agenda for Sustainable Development if a significant part of the world population is left behind. We must re-examine the underlying causes of poverty and take concrete measures to address them swiftly. Let us move quickly to empower youth and women. Let us move quickly to eradicate poverty. Let us promote sustainable and equitable economic growth. We must reduce inequities and create greater opportunities for all.
On that account, Malawi has taken pragmatic steps to eradicate poverty in a bid to achieve sustainable development. My Government is implementing the Malawi Growth and Development Strategy III, an overarching national development framework that targets the Sustainable Development Goals. We are pleased with our progress. We are implementing poverty reduction policies and programmes and social support programmes that target Malawi’s ultra-poor and vulnerable citizens. We are also providing free access to basic social services such as health and education. In order to sustain those programmes, we have consistently increased our budgetary allocations to the country’s key sectors of agriculture, education, health and social welfare. My Government has also developed a national social-support programme to guide the delivery of social protection services. The programme provides a comprehensive social protection response and offers women and children preventive, protective and life-changing interventions in a multisectoral approach. One flagship programme in this category is the social cash transfer programme. This intervention targets women, children and the most vulnerable in our society and provides a predictable cash flow to cushion vulnerable households. We also have an additional top-up value for all school-going learners. This programme has taken people who have lost hope out of poverty, improved school enrolment and retention, and reduced extreme hunger. The programme has so far benefited a total of 1.2 million individuals from 280,000 households, mostly children and female-headed households.
There can never be meaningful development without the inclusion of youth and women. Therefore, my Government has established a number of youth-centred programmes aimed at driving youth empowerment, and we have proven results and testimonies of real lives transformed.
We have focused on empowering young people by teaching them skills. We have introduced a progressive skills-education programme for young people in Malawi who have finished secondary school. We aim to empower the masses of young people who do not have access to university education. We are empowering them with the skills needed to create their own jobs and businesses. We want them to be masters of their destiny.
We are therefore constructing community technical colleges in every part of the country, starting with a community college in every district. Now we are moving to bring a community college to every constituency. Every constituency will have a secondary school and a community technical college. Our goal is to empower young people and create equal opportunities for them all, in every part of the country.
Our youth-empowerment programmes complement our programmes for empowering women. Just as there can never be a society without women, there can never be development if women are not included. We have stepped up the inclusion of women in decision-making, and we have increased social protection measures that target rural women. We now provide soft loans to rural women for them to invest in small and medium businesses, an initiative that now benefits more than 4.5 million women. Our goal is to include women in economic activities.
The United Nations has agreed that education is a human right and the primary responsibility of the State. Every country is doing its best to educate its people. Education creates a human society that understands its own problems and equips the people with the capacity to solve their problems. Investing in education is the best way of investing in all other sectors of society. That is why in Malawi education gets the lion’s share of the national budget every year.
We acknowledge the support we get from various stakeholders, including development partners. These include United Nations agencies and civil-society organizations. But we regret that the global commitment on education is now weakening. UNESCO projections warn us that the global community will fail to meet educational commitments unless serious progress is made over the coming decade.
This year’s Sustainable Development Goals report indicates that that millions of children are still out of school. Worse, not all who attend school are learning. Consequently, many youths cannot fully participate in the highly complex global economy. These educational gaps also threaten an individual’s ability to move out of poverty. To fail to prepare young people is to prepare a generation to fail.
But we are the ones failing the global child. The world will pay the heavy cost of breeding poverty and ignorance by having failed the child. Let me remind the Assembly that poverty and ignorance are a breeding ground for the radicalization of young people, and we all suffer the cost of radicalism.
Let the world also remember its commitment to save the only planet on which we live. Climate change is an existential threat. In March, Malawi yet again suffered a devastating national disaster. We were hit by Cyclone Idai together with our Mozambican and Zimbabwean brothers. We lost loved ones, and the infrastructure was damaged. Cyclone Idai destroyed many people’s lives. Malawi needs more than $370 million to recover. My Government, in collaboration with the United Nations country team and other partners, has so far raised $45 million for immediate response. This has gone into food, temporary shelters, relocation and medication. But we still have a huge deficit that calls for more support from the international community.
Malawi plays its role in international peacekeeping with diligence. We are proud to sacrifice our scarce resources for the humanitarian cause of keeping others safe wherever they may be. As a peaceful country, we consider ourselves ambassadors of peace. We are proud that the Malawi Defense Force has always been professional and effective wherever it has gone on United Nations peacekeeping missions. Our military is the pride of the nation, and we are proud to find our place in the United Nations family and play our role. We must all work to make the world a safe place and to provide security to the vulnerable and the voiceless.
Malawi is understood to be a poor country. But we are testimony to the fact that small or poor countries can play a significant role in the affairs of the United Nations. I repeat what I said before: there are no small or poor nations in the United Nations; all we have are nations of the United Nations. In fact, the Organization would be more powerful and more effective if we all participated in decision-making on security. But for some reason, there are nations that refuse to share power with African nations.
In this regard, the United Nations is undemocratic. And yet those same countries and the United Nations are preachers of the gospel of democracy in Africa, although African countries are sometimes more democratic than Western countries.
Let me therefore call upon the United Nations to implement Security Council reform. Africa must be on the Security Council. I repeat: Africa must be on the Security Council. We cannot ignore and marginalize an entire continent of 1.3 billion people; that is unacceptable. We cannot marginalize and repress one third of the Member nations of the Organization. It is a travesty that we are meeting to galvanize multilateral efforts even as we marginalize and repress other Member States.
I therefore urge the United Nations and the permanent five in particular to open up Security Council membership, increase the number of permanent seats with veto power and make the Security Council truly representative of all States Members of the United Nations.
Africa will never relent on this position, which is for the good of the United Nations and the global community as a whole. The more we allow a few nations to monopolize power in the Security Council, the more undemocratic the United Nations looks. This cannot be allowed in this day and age. Let us be the change we want to see in the world.
Let me conclude by making what should have been my opening remarks. My country is a proud Member of the Organization, and we are thankful for the role that the United Nations plays in my country. This year, Malawi had an election, and I am in my second term of office. The process was duly audited by a United Nations-affiliated network, BDO Jordan, and the election was unanimously declared free, fair and credible by the European Union, the African Union, the Southern African Development Community, the Common Market for Eastern and Southern Africa and the Commonwealth observer missions. But the opposition, led by the Malawi Congress Party, decided not to accept that very credible election. This is the party that ruled Malawi under a dictatorship for 31 years. This time it went to court, but ignored the court process and waged a vicious campaign of violence in the guise of demonstrations. Its violence betrayed a desire for ethnic cleansing and civil war, and an attempt to destroy the economy and make Malawi an ungovernable State of lawlessness. We responded with peaceful resistance and insisted on the rule of law. We fought violence with peace and hate with love. That is what saved Malawi from descending into chaos. We have seen democracy and the rule of law at their best in Malawi. Malawi remains the peaceful and stable country that we have always known, and a beautiful destination for tourists and investors. Malawi is a beautiful place where we fight to make life better for everyone.
